     Case 3:20-cv-00900-JLS-AHG Document 21 Filed 11/20/20 PageID.68 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSEPH NASCA,                                       Case No.: 20-CV-900 JLS (AHG)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION TO DISMISS
14   LIFE INSURANCE OF NORTH
                                                         (ECF No. 20)
     AMERICA,
15
                                      Defendant.
16
17          Presently before the Court is the Parties’ Joint Motion to Dismiss Action with
18   Prejudice (ECF No. 20). Good cause appearing, the Court GRANTS the Joint Motion. As
19   stipulated by the Parties, the Court DISMISSES WITH PREJUDICE the action in its
20   entirety, with each Party to bear its own costs and attorney’s fees. The Clerk of Court will
21   close the file.
22          IT IS SO ORDERED.
23   Dated: November 20, 2020
24
25
26
27
28

                                                     1
                                                                               20-CV-900 JLS (AHG)
